Citation Nr: 0410798	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  03-23 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Des Moines, Iowa


THE ISSUE

Entitlement to a rating in excess of 20 percent for residual of a 
shrapnel wound injury to the left ankle, status post left tri-
malleolar fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. McCoy, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision, which granted a temporary 
100 percent rating for residual shrapnel wound status post left 
tri-malleolar fracture from March 13, 2002 to May 1, 2002, (for 
convalescence following surgery), and a schedular 20 percent 
rating effective March 1, 2002.  (The veteran's prior schedular 
evaluation was 10 percent.)  The veteran filed a notice of 
disagreement in January 2003.  The RO issued a statement of the 
case in June 2003, and the veteran submitted a VA Form 9 in July 
2003.

The Board first notes that the veteran testified before a RO 
Decision Review Officer (DRO) at a hearing in February 2003.  The 
local hearing officer continued the 20 percent rating.  In his 
substantive appeal, the veteran requested a hearing before a Board 
Member or Veterans Law Judge at a local RO.  On November 4, 2003, 
the veteran appeared and testified before a Veterans Law Judge at 
the RO via video teleconference procedures.


FINDINGS OF FACT

1.  The residuals of a shrapnel  wound to the left ankle (other 
than a scar) are productive of no more than moderate impairment.  

2.  The veteran's left ankle disability includes tender scars.  







CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of a shrapnel wound to the left ankle (other than a 
scar), have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 
5262, 5270-5274 (2003).

2.  An evaluation of 10 percent, but not more, is warranted for 
superficial and painful scarring of the left ankle.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§, 4.1, 4.2, 4.7, 
4.118, Diagnostic Code 7804 (effective prior to and from August 
2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist 

As an initial matter, the Board must address the application of 
the Veterans Claims Assistance Act of 2000 (VCAA) to this appeal.  
That law concerned VA's notice requirements to claimants, and the 
duty to assist claimants.  

First, VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that both 
the statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  Second, VA 
has a duty to assist the veteran in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).

The United States Court of Appeals for Veterans Claims (CAVC) 
decision in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 
13, 2004) held, in part, that a notice as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  In this case, the appellant was provided 
notice in July 2002 and February 2003 regarding what information 
and evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by him and what 
information and evidence will be obtained by VA.  Such notice was 
prior to a November 2002 rating decision that initially denied the 
claim.  Therefore, because the required notice in this case was 
provided to the appellant prior to the initial AOJ adjudication 
denying the claim, the timing of the notice complies with the 
express requirements of the law as found by the CAVC in Pelegrini.

In addition, in Pelegrini, the CAVC held, in part, that a notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that VA 
will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything pertaining 
to your claim(s)". 

In this case, although the notice letter that was provided to the 
appellant does not contain the "fourth element", the Board finds 
that the appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  He was provided 
an additional notice letter in February 2003, and the June 2003 
statement of the case included the content of 38 C.F.R. § 
3.159(b)(1) that set out this fourth element.  The veteran also 
provided testimony at a hearing before the undersigned in November 
2003 and at the RO in February 2003, such that he is understood to 
know the need to submit any and all evidence that would assist VA 
in properly adjudicating his claim.

All the law requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); See also 38 C.F.R. § 20.1102 (harmless error).  
In this case, because each of the four content requirements of a 
sufficient notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all content 
requirements is harmless error.

Regarding the duty to assist, all relevant medical records have 
been obtained and associated with the claims file.  The appellant 
has also been afforded the opportunity to provide testimony 
regarding his claim at both the February 2003 RO hearing and the 
November 2003 teleconference hearing before the undersigned 
Veterans Law Judge.  Under these circumstances, it is apparent 
that no additional evidentiary development is warranted since the 
file contains the relevant medical records and comprehensive 
information regarding the appellant's claim for entitlement to an 
increased rating for a left ankle disability.  Therefore, the 
Board finds that VA's duty to assist the appellant has been fully 
accomplished.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met the 
requirements of the VCAA, and there would be no benefit in 
developing this case further.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without referral 
to the RO for further consideration of the claim under the VCAA 
poses no prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); VAOPGCPREC 16-92.

II.  Claim for an increased rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition should 
be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be 
interpreted in light of the whole recorded history, and each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is 
a question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. 
§ 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional loss, 
with respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, joints or 
muscles, or associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or it may be due to 
pain, supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes painful 
on use must be regarded as seriously disabled. A little used part 
of the musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, absence 
of normal callosity or the like.  38 C.F.R. § 4.40. 

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations: (a) 
Less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
More movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) Weakened movement 
(due to muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are related 
considerations.  38 C.F.R. § 4.45. 

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the veteran.  38 C.F.R. § 4.3.


A.  Increased rating for residual shrapnel wound injury to the 
left ankle

Residual Orthopedic Disabilities

The service medical records reflect that in October 1968, the 
veteran was struck in the left ankle by shrapnel.  He was treated 
by the surgical unit in Lia Khi, Vietnam.  A chart entry dated 
October 31, 1968 noted the wound showing infection.  On November 
4, 1968, the veteran was discharged and given light duty for five 
days.  A special VA orthopedic examination conducted in April 1970 
reflected the veteran's complaints of weakness and instability in 
his left ankle.  The diagnosis given was shell fragment wound, 
left ankle with retained metal, and with weakness and instability.

In an October 1970 rating action, service connection was granted 
and a 10 percent rating assigned for disability characterized as 
shell fragment wound, left ankle, effective from March 18, 1970.

The veteran submitted his claim for an increased rating in April 
2002, asserting that he had recently suffered a fracture as a 
residual of his weakened service-connected left ankle.

The veteran submitted records from the private hospital which 
treated him for this fracture from March through June 2002.  
Apparently, the veteran fell and sustained a comminuted left 
trimalleolar ankle fracture.  His initial surgery involved the 
debridement of fracture blisters and a closed reduction with 
splinting of the left lower extremity.  He eventually underwent an 
open reduction internal fixation to surgically repair his 
fracture, including the insertion of a plate and screws and 
requiring convalescence from the date of his injury (March 13, 
2002) through April 30, 2002.  In the November 2002 rating action 
on appeal, this injury was considered related to the veteran's 
service connected disability, and as such, the veteran was awarded 
a temporary 100 percent rating for convalescence following his 
hospitalization and the prior 10 percent schedular evaluation was 
increased to 20 percent.  

The veteran presented to a September 2002 VA examination with 
complaints of pain, weakness, stiffness, swelling and instability 
in the left ankle, increasing with usage and decreasing with rest.  
He reported limitation in his ability to walk.  The examiner 
recorded the veteran's report of the history of his in-service 
injury.

On physical examination, the examiner noted swelling in the left 
ankle as compared to the right, with mild effusion.  Plantar 
flexion was measured to 40 degrees with dorsiflexion of 10 
degrees.  The joint appeared reasonably stable to induce motion, 
but there existed evidence of painful motion.  Additionally, there 
appeared to be no instability nor ankylosis, but some weakness and 
slight tenderness.  The diagnosis given was old shrapnel injury to 
left ankle with ongoing instability culminating in fall with 
fracture requiring pinning followed by increased swelling, 
impaired locomotion and difficulties.

A VA X-ray conducted in September 2002 revealed status post 
previous open reduction with internal fixation of a bimalleolar 
fracture , along with the presence of two long screws and a 
metallic plate.  Fragments were in anatomic position and there was 
no new fracture, dislocation or bone destruction.  A small 
metallic density was seen projected in the region of the 
calcaneus.

At the May 2003 VA examination, the veteran stated that his 
disability had continued and had not improved.  He also reported 
toe drop, pain, weakness, stiffness, swelling, periodic redness, 
instability, locking, fatigability and lack of endurance.  He 
ambulated with an occasional cane, but no brace.

On examination, edema and mild redness was noted.  Dorsiflexion 
and plantar flexion were painful at extremes of motion.  However, 
no actual foot drop was noted.  The veteran's gait was found to be 
slow, but essentially normal, with no ankylosis present.  The 
final diagnosis given was chronic instability of the left ankle 
joint following fracture, without evidence of neurological damage.

There are no other VA or private medical records associated with 
the claims folder regarding complaints of or treatment for the 
veteran's left ankle disability.

The veteran has been assigned a 20 percent rating under Diagnostic 
Code 5262 for his left ankle disability.  Under this rating 
criteria, which is based on loose motion, a 10 percent rating 
requires malunion of the tibia and fibula with slight knee or 
ankle disability, and a 20 percent rating requires moderate knee 
or ankle disability.  Malunion of the tibia and fibula with marked 
ankle disability is assigned a 30 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5262.  

While the veteran's two VA examinations certainly reflect the 
presence of pain on motion, weakness, and fatigability, he 
apparently has lost only 10 degrees dorsiflexion and 15 degrees 
plantar flexion (normal plantar flexion being to 45 degrees) with 
pain present only at the extreme 5 degrees of possible motion.  
Further, while the veteran's gait was slow on recent examination, 
it was characterized as normal.  In view of this, the Board does 
not consider the veteran's orthopedic impairment to reflect marked 
disability, as required for a 30 percent rating under Diagnostic 
Code 5262.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  

The Board has also considered Diagnostic Codes 5270 through 5274, 
pertaining to disability of the ankle.  However, only Diagnostic 
Code 5270 provides for a rating in excess of 20 percent, and that 
code requires the presence of ankylosis, not shown here.  

In evaluating the veteran's disability, the Board has also 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.59 under 
which functional loss or weakness due to pain supported by 
adequate pathology and evidenced by the visible behavior of the 
appellant is deemed a serious disability.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The evidence includes the veteran's complaints 
of pain at the left ankle and the examiner's observation of normal 
gait, but guarding of movement.  While there are findings of 
decreased range of motion, the Board finds that there is no 
indication that the current left ankle symptomatology has resulted 
in increased functional impairment that would more closely 
approximate a finding of marked ankle disability, such that an 
increased rating is warranted.  38 C.F.R. §§ 4.40 and 4.45.  See 
DeLuca, 8 Vet. App. at 202.

Accordingly, the Board finds that the record presents no schedular 
basis for an increased rating for the disability at issue.  
Additionally, the Board finds that the record does not present 
evidence sufficient to invoke the procedures for assignment of any 
higher evaluation on an extra-schedular basis given the absence of 
evidence that the veteran's left ankle disability markedly 
interferes with employment, results in repeated hospitalization, 
or is otherwise so exceptional or unusual as to render application 
of the regular schedular standards impractical.  See 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

Under these circumstances, the claim for an increased rating for 
this aspect of the veteran's disability must be denied.  

Residual Scarring

Generally, the evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14; See also Fanning v. 
Brown, 4 Vet. App. 225 (1993).  However, in Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994), the Court held that evaluations for 
distinct disabilities resulting from the same injury could be 
combined so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of the 
other condition.

As described in the history of the veteran's injury above, there 
is scarring present about the area of his fracture wound.  This 
currently is not evaluated as a compensable residual disability of 
his shrapnel wound.  At his VA examination in May 2003, the 
veteran made no specific complaints regarding his left ankle scar, 
and the veteran has not presented any lay evidence of significant 
symptomatology associated with this scar.  However, when examined 
in 2002 and 2003, the ankle area was noted to be tender and in 
sworn testimony before the undersigned, the veteran clarified that 
pressure on his ankle scarring produced pain.  This level of 
symptomatology warrants a 10 percent evaluation under Diagnostic 
Code 7804 for a superficial scar that is painful on objective 
examination.  See 38 C.F.R. § 4.118.  This is the highest 
evaluation authorized under this diagnostic code.  Owing to the 
size, location and effect of the veteran's scars, an evaluation 
under any other criteria for rating scars is not indicated.  
Accordingly, a separate 10 percent evaluation, and no more, for 
left ankle scaring is granted.  


ORDER

An evaluation in excess of 20 percent for residual of shrapnel 
wound injury to the left ankle, is denied.

A separate evaluation of 10 percent, but not more, for superficial 
and painful scarring on the left ankle is granted.  



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



